                                USDC SDNY
                                DOCUMENT
                                ELECTRONICALLY FILED
                                DOC #:
                                DATE FILED: 1/24/2020




Application GRANTED in part. Defendant Carl Anderson's
sentencing hearing is adjourned to March 10, 2020 at 11:00 a.m.
Defendant’s pre-sentencing submission shall be filed by February 17,
2020. The Government’s pre-sentencing submission, if any, shall be
filed by February 20, 2020. The Clerk of the Court is respectfully
directed to terminate the letter motion at docket number 57.

Dated: January 24, 2020
       New York, New York
Case 1:18-cr-00712-LGS Document 57 Filed 01/23/20 Page 2 of 2
